Citation Nr: 1821271	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral ankle disability.


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972 in the United States Army.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board notes that the Veteran filed a service connection claim for tinnitus in June 2012.  He was denied in the August 2013 rating decision on appeal.  In a March 2017 rating decision, the RO granted the Veteran's service connection for tinnitus, assigning him a 10 percent disability rating, effective June 4, 2012.  The Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to this issue and it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's effective date.  Thus, this matter is not in appellate status.  See Grantham, 114 F.3d at 1158.  As the RO's March 2017 decision constitutes a full grant of the benefits sought on appeal for the tinnitus service connection claim, no further consideration is necessary.  The other matters remain on appeal.

Finally, the Board notes that the Veteran's increased rating claim for bilateral hearing loss has been listed as a service connection claim.  The Board finds that this was done in error by the RO.  The Veteran was awarded a noncompensable rating, effective June 4, 2012, in the August 2013 rating decision on appeal.  In October 2013, the Veteran submitted a notice of disagreement stating that he disagreed with the disability rating, and in his August 2014 Appeal to the Board of Veterans' Appeals, he wrote that he deserved at least a 10 percent disability rating.  Therefore, the Board is considering the appeal as an increased rating claim for bilateral hearing loss, as correctly stated on the title page.

The issue of a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial compensable disability rating for his bilateral hearing loss.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. 
§ 4.86.  Each ear is to be evaluated separately under this part of the regulations. 

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA examination in June 2013.  The Veteran reported that he found it difficult to understand speech when there was competing noise, and he could not see the speaker's face; was not close to the speaking source; the lighting was not good; or he was at a distance.  His audiology examination of pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
60
65
LEFT
20
25
50
50
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 52.5 decibels in the right ear and 46.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear. The examiner diagnosed the Veteran with sensorineural hearing loss (500 - 4000 Hertz); and sensorineural hearing loss (6000 Hertz or higher) in each ear.  

Applying the test results of the June 2013 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

As puretone thresholds at each of the four specified frequencies were not all 55 decibels or more in either ear; and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.
In January 2017, the Veteran was afforded another VA examination.  The Veteran complained of decreased hearing in both ears, making communication difficult.  His audiology examination of pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
65
70
LEFT
15
40
55
60
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 57.5 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

The January 2017 VA examiner diagnosed the Veteran with sensorineural hearing loss (500 - 4000 Hz); and sensorineural hearing loss (6000 Hz or higher) in each ear.  

Applying the test results of the January 2017 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

Again, as puretone thresholds at each of the four specified frequencies were not all 55 decibels or more in either ear; and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on the January 2017 examination also do not warrant consideration under 38 C.F.R. § 4.86.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while he is competent to report symptoms such as difficulty hearing voices or understanding speech over competing noises, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the June 2013 or January 2017 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability cannot be granted.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss disability.  As such, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for a bilateral ankle disability.  He contends that he has suffered from pain, and that his right foot is leaning towards the interior of his body, and his left foot is beginning to do so as well, since injuring his ankles in basic training.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

In his October 2013 notice of disagreement, the Veteran wrote that he sought treatment at the main hospital in Fort Polk, Louisiana, and x-ray results showed hairline fractures in both ankles.  He stated that his ankles were both as swollen as his calves, and that he was placed on light duty.  Furthermore, despite his light duty status, the Veteran reported that a drill sergeant made him march with the others.  In October 2013, an individual who served with the Veteran submitted a lay statement, reporting that he witnessed the Veteran hurting both ankles after jumping out of a truck, as well as the facts contended by the Veteran.

Service treatment records are generally silent for any ankle disability complaints or treatment, including the Veteran's January 1972 separation examination.  They do not show the treatment in Fort Polk as reported by the Veteran.  However, there is one examination from December 1970 where the Veteran reported swollen or painful joints; a history of broken bones; and foot trouble.  The physician noted "painful ankles" as part of his summarized evaluation.   

The Board acknowledges that the Veteran has never been afforded a VA examination for his claimed bilateral ankle disability.  VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is potential evidence of an in-service injury, and the Veteran and his friend submitted statements of such, the Board has determined that pursuant to McLendon, a remand for a VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the appealed claim. 

2.  Undertake any additional development to obtain pertinent records, including records of VA and private treatment.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current ankle disabilities.  All necessary studies should be performed, and the electronic claims folder shall be made available for the examiner for review prior to the examination.  The Veteran's lay history of symptomatology should also be recorded and considered. 

a)  The examiner should identify, by diagnosis, each current disability of the left or right ankle, if any.

b)  The etiology of each diagnosis should be identified and the examiner should opine, for each diagnosis, whether it is at least as likely as not (i.e., a 50 percent or greater probability) caused by, or otherwise related to the Veteran's active duty service.  A complete rationale for any opinion offered should be provided.

The examiner should address the lay statements of record asserting that the Veteran suffered from hairline fractures in both ankles during service.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


